

SEPARATION AND GENERAL RELEASE AGREEMENT


This Separation and General Release Agreement must be executed and returned to
Employer on or after September 30, 2011 but before October 21, 2011.

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Separation Agreement”) is
entered into between John C. Houghton, with an address at 18 Perry Road,
Annandale, NJ 08801 (“Houghton”) and Cormedix, Inc., with an address at 745
Route 202-206, Suite 303, Bridgewater, NJ  08807 (the “Employer”).  Employer,
together with its past, present and future direct and indirect subsidiaries,
affiliated entities, related companies and divisions and each of their
respective past, present and future officers, directors, employees, investors,
shareholders, trustees, members, partners, attorneys and agents (in each case,
individually and their official capacities), and each of their respective
employee benefit plans (and such plans' fiduciaries, agents, administrators and
insurers, in their individual and their official capacities), as well as any
predecessors, future successors or assigns or estates of any of the foregoing,
is collectively referred to in this Separation Agreement as the “Released
Parties.”


1.           Separation of Employment.  Houghton acknowledges and understands
that his last day of employment with Employer was September 30, 2011 (the
"Separation Date").  Houghton further acknowledges that Houghton has received
all compensation and benefits to which Houghton is entitled as a result of
Houghton’s employment, except as otherwise provided in this Separation
Agreement.  Houghton understands that, except as otherwise provided in this
Separation Agreement, Houghton is entitled to nothing further from the Released
Parties, including reinstatement by Employer.  Employer shall not contest or
dispute Houghton’s application for unemployment benefits, except in the event of
a material misstatement or omission in such application.


2.           Houghton General Release of the Released Parties.  In consideration
of the consideration set forth in Section 4 below, Houghton hereby
unconditionally and irrevocably releases, waives, discharges and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Houghton may have against any of the Released Parties, arising on or prior to
the date of Houghton’s execution and delivery of this Separation Agreement to
Employer.  “Claims” means any and all actions, charges, controversies, demands,
causes of action, suits, rights, and/or claims whatsoever for debts, sums of
money, wages, salary, severance pay, commissions, fees, bonuses, unvested stock
options, vacation pay, sick pay, fees and costs, attorneys fees, losses,
penalties, damages, including damages for pain and suffering and emotional harm,
arising, directly or indirectly, out of any promise, agreement, offer letter,
contract (including but not limited to that certain amended and restated
employment agreement dated as of November 25, 2009, as amended on January 14,
2011 and September 26, 2011 (the "Employment Agreement"), understanding, common
law, tort, the laws, statutes, and/or regulations of the State of New Jersey, or
any other state and the United States, including, but not limited to, federal
and state wage and hour laws (to the extent waivable), federal and state
whistleblower laws, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act (excluding COBRA), the Vietnam Era Veterans
Readjustment Assistance Act, the Fair Credit Reporting Act, the Occupational
Safety and Health Act, the Age Discrimination in Employment Act (“ADEA”), the
Older Workers’ Benefit Protection Act, the Sarbanes-Oxley Act of 2002, the New
Jersey Law Against Discrimination, the New Jersey Family Leave Act, the New
Jersey Civil Rights Act, the New Jersey Conscientious Employee Protection Act,
the New York State Human Rights Laws, and the New York City Human Rights Laws,
as each may be amended from time to time, whether arising directly or indirectly
from any act or omission, whether intentional or unintentional.  This Section 2
releases all Claims including those of which Houghton is not aware and those not
mentioned in this Separation Agreement.  Houghton specifically releases any and
all Claims arising out of Houghton’s employment with Employer or separation
therefrom.  Houghton expressly acknowledges and agrees that, by entering into
this Separation Agreement, Houghton is releasing and waiving any and all Claims,
including, without limitation, Claims that Houghton may have arising under ADEA,
which have arisen on or before the date of Houghton’s execution and delivery of
this Separation Agreement to Employer.
  

 
 

--------------------------------------------------------------------------------

 
  

3.           Representations; Covenant Not to Sue.  Houghton hereby represents
and warrants that (A) Houghton has not filed, caused or permitted to be filed
any pending proceeding (nor has Houghton lodged a complaint with any
governmental or quasi-governmental authority) against any of the Released
Parties, nor has Houghton agreed to do any of the foregoing, (B) Houghton has
not assigned, transferred, sold, encumbered, pledged, hypothecated, mortgaged,
distributed, or otherwise disposed of or conveyed to any third party any right
or Claim against any of the Released Parties which has been released in this
Separation Agreement, and (C) Houghton has not directly or indirectly assisted
any third party in filing, causing or assisting to be filed, any Claim against
any of the Released Parties.  Except as set forth in Section 11 below, Houghton
covenants and agrees that Houghton shall not encourage or solicit or voluntarily
assist or participate in any way in the filing, reporting or prosecution by
himself or any third party of a proceeding or Claim against any of the Released
Parties based upon or relating to any Claim released by Houghton in this
Separation Agreement.


4.           Consideration.  As good consideration for Houghton’s execution,
delivery and non-revocation of this Separation Agreement, Employer shall provide
Houghton with:


(a) continuation of Houghton's Base Salary (as defined in the Employment
Agreement), commencing on the next regularly scheduled paydate following the
eighth day after Houghton's execution, delivery, and non-revocation of this
Separation Agreement and continuing in regular installments on regularly
scheduled paydates for one hundred and twenty (120) days thereafter;


(b) provided Houghton elects COBRA, continuation of Houghton's health insurance
benefits on the same terms and conditions in effect prior to the Separation Date
through March 30, 2012;


(c) an extension of the period of time in which Houghton may exercise the 1,915
options granted to Houghton on August 1, 2008 with an exercise price per share
of $8.23, pursuant to the Amended and Restated 2006 Stock Incentive Plan (the
“Plan”), that are currently fully vested as of the date hereof, from ninety (90)
days of the Separation Date to two and one-half (2.5) years of the Separation
Date; and
   

 
- 2 -

--------------------------------------------------------------------------------

 
 

(d) an extension of the period of time in which Houghton may exercise 272,715
options (which represents the portion of the 818,146 options granted to Houghton
on March 30, 2010 with an exercise price per share of $3.125, pursuant to the
Plan, that are currently vested as of the date hereof), from ninety (90) days of
the Separation Date to two and one-half (2.5) years of the Separation Date.


Houghton acknowledges that (i) Houghton is not otherwise entitled to receive
certain of the payments and extensions of benefits set forth above and
acknowledges that nothing in this Separation Agreement shall be deemed to be an
admission of liability on the part of any of the Released Parties, and (ii)
Houghton is foregoing his right under the Employment Agreement to the
accelerated vesting of the second tranche of 272,715 options that were granted
on March 30, 2010.  Houghton agrees that Houghton will not seek anything further
from any of the Released Parties.


5.           Who is Bound.  Employer and Houghton are bound by this Separation
Agreement.  Anyone who succeeds to Houghton’s rights and responsibilities, such
as the executors of Houghton’s estate, is bound and anyone who succeeds to
Employer’s rights and responsibilities, such as its successors and assigns, is
also bound.


6.           Cooperation With Investigations/Litigation.  Houghton agrees, upon
Employer’s request, to make himself reasonably accessible and available to
respond by e-mail and/or telephone to inquiries by Employer regarding matters
that Houghton handled or had knowledge of during his employment.  Houghton
further agrees to reasonably cooperate in any Employer investigation,
litigation, arbitration, or regulatory proceeding regarding events that occurred
during Houghton’s tenure with Employer.  Houghton will make himself reasonably
available to consult with Employer and/or its counsel, to provide information,
and to appear to give testimony.  Employer will reimburse Houghton for
reasonable out-of-pocket expenses Houghton incurs in extending such cooperation,
so long as Houghton provides advance written notice of Houghton’s request for
reimbursement and provides satisfactory documentation of the expenses.


7.           Confidentiality and Non Disparagement.  Houghton agrees not to make
any defamatory or derogatory statements concerning any of the Released
Parties.  Provided inquiries are directed to Employer’s Chief Executive Officer,
Employer shall disclose to prospective employers information limited to
Houghton’s dates of employment and last position held by Houghton.  Houghton
confirms and agrees that Houghton shall not, directly or indirectly, disclose to
any individual, entity, business enterprise or media or use for Houghton’s own
benefit, any confidential information concerning the business, projects,
finances or operations of Employer, its affiliates or any of its or their
respective clients or customers, provided, however, that Houghton’s obligations
under this Section 7 shall not apply to information generally known in
Employer’s industry through no fault of Houghton or the disclosure of which is
required by law after reasonable notice has been provided to Employer sufficient
to enable Employer to contest the disclosure.  Confidential information shall
include, without limitation, trade secrets, customer, client, prospect lists,
details of contracts, pricing policies, operational materials, marketing plans
or strategies, security and safety plans and strategies, project development,
and any other non-public or confidential information of, or relating to,
Employer or its affiliates.  Houghton shall not reveal the amounts paid to
Houghton or the other terms of this Separation Agreement to anyone, except to
Houghton’s spouse, legal and financial advisors and then only after securing the
agreement of such individual to maintain the confidentiality of this Separation
Agreement, or in response to a subpoena or other legal process, after reasonable
written notice has been provided to Employer sufficient to enable Employer to
contest the disclosure.
   

 
- 3 -

--------------------------------------------------------------------------------

 
   
8.           Remedies.  If Houghton breaches any term or condition of this
Separation Agreement or any representation made by Houghton in this Separation
Agreement was false when made, it shall constitute a material breach of this
Separation Agreement and, in addition to and not instead of the Released
Parties’ other remedies hereunder or otherwise at law or in equity, Houghton
shall be required to immediately, upon written notice from Employer, return all
of the payments and benefits paid by Employer under Section 4 of this Separation
Agreement, less $5,000.  Houghton agrees that if Houghton is required to return
the payments and other benefits, this Separation Agreement shall continue to be
binding on Houghton and the Released Parties shall be entitled to enforce the
provisions of this Separation Agreement as if these payments had not been repaid
to Employer and Employer shall have no further payment obligations to Houghton
under Section 4 of this Separation Agreement.  Further, in the event of a breach
by Houghton of his obligations under this Separation Agreement, Houghton agrees
to pay all of the Released Parties’ attorneys’ fees and other costs associated
with enforcing the terms of this Separation Agreement.  Notwithstanding the
foregoing, it is understood and agreed that Houghton shall have no automatic
repayment obligations or obligation to pay the Released Parties’ attorneys’ fees
and other costs associated with enforcing the terms of this Separation Agreement
if Houghton were to challenge the ADEA waiver only.


9.           Company Property.  Other than certain property which Houghton is
entitled to retain for a period of time pursuant to Section 12 hereof, Houghton
represents that he has returned to Employer all of Employer’s and its
affiliates’ property in Houghton’s possession, custody and/or control,
including, but not limited to, all equipment, vehicles, computers, personal
digital assistants, pass codes, keys, swipe cards, credit cards, documents or
other materials, in whatever form or format, that Houghton received, prepared,
or helped prepare.  Houghton represents that Houghton has not retained any
copies, duplicates, reproductions, computer disks, or excerpts thereof of
Employer’s or its affiliates’ documents.


10.         Construction of Agreement.


(a)           Sections 6, 7, 12, and 13(b) of the Employment Agreement shall
remain in full force and effect.


(b)           In the event that one or more of the provisions contained in this
Separation Agreement shall for any reason be held unenforceable in any respect
under the law of any state of the United States or the United States, such
unenforceability shall not affect any other provision of this Separation
Agreement, but this Separation Agreement shall then be construed as if such
unenforceable provision or provisions had never been contained herein provided,
however, that if any court were to find that the waiver and release of Claims
set forth in Section 2 of this Separation Agreement is unlawful or
unenforceable, or was not entered into knowingly or voluntarily, Houghton
agrees, at Employer’s option, either to return the payment and benefits set
forth in Section 4 of this Separation Agreement or to execute a waiver and
release of claims in a form satisfactory to Employer that is lawful and
enforceable.  If it is ever held that any restriction hereunder is too broad to
permit enforcement of such restriction to its fullest extent, such restriction
shall be enforced to the maximum extent permitted by applicable law.  
   

 
- 4 -

--------------------------------------------------------------------------------

 
11.          Acknowledgments.  Employer and Houghton acknowledge and agree that:


(A)  By entering in this Separation Agreement, Houghton does not waive any
rights or Claims that may arise after the date that Houghton executes and
delivers this Separation Agreement to Employer;


(B)  This Separation Agreement shall not affect the rights and responsibilities
of the Equal Employment Opportunity Commission (the “EEOC”) or similar federal
or state agency to enforce ADEA or other laws, and further acknowledge and agree
that this Separation Agreement shall not be used to justify interfering with
Houghton’s protected right to file a charge or participate in an investigation
or proceeding conducted by the EEOC or similar federal or state
agency.  Accordingly, nothing in this Separation Agreement shall preclude
Houghton from filing a charge with, or participating in any manner in an
investigation, hearing or proceeding conducted by, the EEOC or similar federal
or state agency, but Houghton hereby waives any and all rights to recover under,
or by virtue of, any such investigation, hearing or proceeding;


(C)  Notwithstanding anything set forth in this Separation Agreement to the
contrary, nothing in this Separation Agreement shall affect or be used to
interfere with Houghton’s protected right to test in any court, under the Older
Workers’ Benefit Protection Act, or like statute or regulation, the validity of
the waiver of rights under ADEA set forth in this Separation Agreement;


(D)  Nothing in this Separation Agreement shall preclude Houghton from
exercising Houghton’s rights, if any (i) under Section 601-608 of the Employee
Retirement Income Security Act of 1974, as amended, popularly known as COBRA, or
(ii) Employer’s 401(k) plan;


(E)  On or before October 30, 2011, the Company shall pay the reasonable fees
and expenses of Lowenstein Sandler LLP, the counsel for Houghton, in an amount
not to exceed, in the aggregate, Two Thousand Dollars ($2,000); and


(F)  Effective as of September 30, 2011, Houghton resigns as a member of the
Board of Directors of Employer.


12.          Transition Services.  For one hundred and twenty (120) days
following the Separation Date, the parties agree that Houghton (for no
additional consideration other than as set forth in Section 4 hereof) shall be
available, on a reasonable, as needed basis to members of the Company’s Board of
Directors and management, to assist the Company in its transition.  The Company
shall provide Houghton with the use of an office, secretarial support, computer,
Blackberry and Company email address until December 31, 2011, to assist the
Company in such transition, provided Houghton complies with Company policies
applicable to the use thereof.
 
- 5 -

--------------------------------------------------------------------------------

 
    
13.          Opportunity For Review.
(A)           Houghton is hereby advised and encouraged by Employer to consult
with his/her own independent counsel before signing this Agreement.  Houghton
represents and warrants that Houghton (i) has had sufficient opportunity to
consider this Separation Agreement, (ii) has read this Separation Agreement,
(iii) understands all the terms and conditions hereof, (iv) is not incompetent
or had a guardian, conservator or trustee appointed for Houghton, (v) has
entered into this Separation Agreement of Houghton’s own free will and volition,
(vi) has duly executed and delivered this Separation Agreement, (vii)
understands that Houghton is responsible for Houghton’s own attorneys’ fees and
costs in excess of the amount set forth in Section 11(E), if any, (viii) has
been advised and encouraged by Employer to consult with Houghton's own
independent counsel before signing this Separation Agreement (ix) has had the
opportunity to review this Separation Agreement with counsel of his/her choice
or has chosen voluntarily not to do so, (x) understands that Houghton has been
given twenty-one (21) days to review this Separation Agreement before signing
this Separation Agreement and understands that he is free to use as much or as
little of the 21-day period as he wishes or considers necessary before deciding
to sign this Separation Agreement, (xi) understands that if Houghton does not
sign and return this Separation Agreement to Employer on or before October 21,
2011, Employer shall have no obligation to enter into this Separation Agreement,
Houghton shall not be entitled to receive the payment and extension of benefits
provided for under Section 4 of this Separation Agreement, and the Separation
Date shall be unaltered, and (xii) understands that this Separation Agreement is
valid, binding, and enforceable against the parties hereto in accordance with
its terms.


(B)           This Separation Agreement shall be effective and enforceable on
the eighth (8th) day after execution and delivery to Employer by Houghton.  The
parties hereto understand and agree that Houghton may revoke this Separation
Agreement after having executed and delivered it to Employer, in writing,
provided such writing is received by Employer at the address listed in this
Separation Agreement above no later than 11:59 p.m. on the seventh (7th) day
after Houghton’s execution and delivery of this Separation Agreement to
Employer.  If Houghton revokes this Separation Agreement, it shall not be
effective or enforceable, Houghton shall not be entitled to receive the payment
and extension of benefits provided for under Section 4 of this Separation
Agreement, and the Separation Date shall be unaltered.


14.           Indemnification; Director and Officer Insurance.  Employer shall
indemnify and hold harmless Houghton for matters relating to Houghton’s capacity
as an officer and director of Employer to the maximum extent permitted by the
Employer’s certificate of incorporation, bylaws and applicable law.  Employer
covenants that while Houghton was employed by the Employer, directors’ and
officers’ liability insurance coverage for each of the members of the Board of
Directors of the Employer and each of the officers of the Company was in effect.


Agreed to and accepted on this 30th day of September, 2011


Witness:
 
HOUGHTON:
         
Brian Lenz
 
/s/ John C. Houghton
   
  
John C. Houghton
 



Agreed to and accepted on this 30th day of September, 2011
  

 
- 6 -

--------------------------------------------------------------------------------

 



 
EMPLOYER:
     
CORMEDIX, INC.
       
BY:
/s/Brian Lenz
   
Name: Brian Lenz
   
Title:  Chief Financial Officer

 

 
- 7 -

--------------------------------------------------------------------------------

 